Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 05/13/2022. Claims 1-20 are allowed. The Examiner acknowledges the amendments of claims 2, 10, 12, 14-16, and 20. The previous claim objection has been withdrawn due to applicant’s amendments. The previous statutory type (35 U.S.C. 101) double patenting rejection has been withdrawn due to the approved Terminal Disclaimer dated 02/15/2022.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, the part hold-down assembly with a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
The closest prior art of record include the following:
Wern (US Pub. No. 2016/0214223) discloses a part hold down assembly (element 20) retaining a part (element 22) comprising a compression assembly (Figure 2) having an upper collar (element 36), a lower collar (element 38), and a compression biasing member (element 42) retained between the upper and lower collar. However, the prior art fails to disclose a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and including a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
Wern (US Patent No. 5,272,897) discloses a part hold down assembly (elements 11A/B) retaining a part (element 16) comprising a compression assembly (Figure 3) having an upper collar (element 58a), a lower collar (element 58b), and a compression biasing member (element 54a) retained between the upper and lower collar. However, the prior art fails to disclose a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and including a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
Mountuori (US Patent No. 2,477,197) discloses a part holding assembly (Figures 1-5) retaining a part (element F) comprising a top plate (element 7), a bottom plate (element 8) with a compression assembly (elements S) retained between the top and bottom plate, the compression assembly further comprises a first and second compression biasing members (see figure 1 and 3 comprising two element S) that allow the part to be retained between the plates during operations. However, the prior art fails to disclose a first biasing assembly comprising a first upper collar, a first lower collar, and a first compression biasing member retained between the first upper collar and the first lower collar, a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar, wherein the first biasing assembly is positioned along a first compression axis that is parallel to but offset from the central force axis, the second biasing assembly is positioned along a second compression axis that is parallel to but offset from the central force axis, and the first compression axis and the second compression axis are positioned generally 180 degrees from each other along the central force axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/17/2022                                                                                                                                                               
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723